DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/4/2021 has been entered.  Claims 1-2, 4-16 are currently amended and Claims 1-16 are currently pending in the application.  The amendments to the claims overcome the objections and rejections under 35 U.S.C. 112(b) set forth in the Non-Final Office Action of 8/4/2021.

Response to Arguments
Applicant’s arguments, see pages 4-5, filed 11/04/2021, with respect to the rejections of Claim 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to Claim 1.
Regarding Claim 1, JP 2006263234 A by Takayasu et al. discloses a protective tube 111a which covers optical fiber bundle 83 as shown in Figs. 2-3.  Takayasu does not disclose the tube covering the fiber bundle from the distal end to the operating part.  However, US 20180325361 A1 by Murayama discloses a first light guide cover tube 29 which covers light guide fiber bundle 28 as shown in Fig. 10. Please see the 35 U.S.C. 103 rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006263234 A by Takayasu et al. (hereinafter "Takayasu") in view of US 20180325361 A1 by Murayama (hereinafter "Murayama").

    PNG
    media_image1.png
    586
    514
    media_image1.png
    Greyscale
Regarding Claim 1,  Takayasu discloses an endoscope (considered to be endoscope 2; Takayasu [0009]; Fig. 1) comprising: a light guide (considered to be light guide LG2; Takayasu [0019-20]; Fig. 3) that guides illumination light generated by a light source device (considered to be light source device 3; Takayasu [0009]; Fig. 1) from the light source device via an operating part (considered to be operation portion 12a; Takayasu [0014-17]; Fig. 1) of the endoscope to a distal end part of an insertion part of the endoscope through an interior of the endoscope (see Annotated Fig. 1 below), wherein the light guide includes: a first optical fiber bundle (considered to be optical fiber bundle 83; Takayasu [0022-23]; Fig. 4); a first protective tube that covers the first optical fiber bundle (considered to be protective tube 111a; Takayasu [0025-27]; Fig. 2); and a second protective tube that is connected to an end part of the first protective tube on a side of the light source device and covers the first optical fiber bundle (considered to be protective tube 111b; Takayasu [0028-30]; Fig. 2), wherein the first protective tube is made of a non-porous fluororesin (Takayasu [0025]), and wherein the second protective tube has a bending stiffness smaller than a bending stiffness of the first protective tube (where second protective tube 111b is made of a softer material with a hardness lower than first protective tube 111a; Takayasu [0025]).
Annotated Fig. 1 from Takayasu

Regarding Claim 2, Takayasu as modified by Murayama discloses the endoscope according to Claim 1.  Takayasu further discloses wherein the second protective tube covers the first optical fiber bundle inside the operating part (where the operating part is considered to be proximal to insertion part 11, including point A3; Takayasu [0010, 28]; Figs. 1-2).  
Takayasu does not disclose a third protective tube or a bending stiffness of the third protective tube.  However, Murayama discloses wherein the light guide has a third protective tube that is connected to an end part of the second protective tube on a side of the light source device and covers the first optical fiber bundle (considered to be second light guide cover tube 30; Murayama [0044]; Fig. 10).  
Regarding wherein the third protective tube has a bending stiffness smaller than the bending stiffness of the second protective tube, Takayasu discloses first protective tube 111a made of non-porous fluorine resin and second protective tube 111b made of porous fluororesin, with the second protective tube having a hardness lower than that of the first protective tube (Takayasu [0025]).  The light guide cover tube 30 disclosed by Murayama is made of silicone rubber or a similar material (Murayama [0043-44]), which has a bending stiffness less than that of the second protective tube 111b disclosed by Takayasu.  It would be obvious to one of ordinary skill in the art before the effective filing date to modify Takayasu with the third protective tube disclosed by Murayama with the benefit of a more efficient light guide fiber bundle arrangement (Murayama [0005]).
Regarding Claim 3, Takayasu as modified by Murayama discloses the endoscope according to Claim 2.  Takayasu does not disclose a second optical fiber bundle, bundling of the first and second fiber 
Regarding wherein the first optical fiber bundle is bundled with the second optical fiber bundle in a portion covered with the second protective tube, Takayasu discloses a second protective tube 111b which covers the fiber bundle at the proximal end.  The proximal end in Murayama’s arrangement is considered to include the joining point of the fiber bundle branches 28 (Murayama [0043-5]; Fig. 10).  It would be obvious to one of ordinary skill in the art before the effective filing date to modify Takayasu with multiple fiber bundles as disclosed by Murayama with the benefit of an efficient light arrangement in the insertion section without impairing the function of the endoscope (Murayama [0049]).
Regarding Claim 6, Takayasu as modified by Murayama discloses the endoscope according to Claim 3.  Takayasu discloses a first protective tube 111a made of non-porous fluororesin (Takayasu [0025-27]; Fig. 2) and a second protective tube 111b connected to an end part of the first protective tube and having a lesser bending stiffness than the first protective tube (Takayasu [0025, 28-30]; Fig. 2), as discussed above.  
Takayasu does not disclose a fourth protective tube, a fifth protective tube, the material of the fourth protective tube, or the bending stiffness of the fifth protective tube.  However, Murayama discloses a plurality of first cover tubes 29 which cover the plurality of fiber bundles 28 (Murayama [0007, 43]; Fig. 10).  The use of a plurality of cover tubes and first fiber bundles allows for a more efficient light arrangement in the insertion section without impairing the function of the endoscope (Murayama [0049]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to improve the endoscope having first and second protective tubes disclosed by Takayasu with the plurality of fiber bundles and first tube covers disclosed by Murayama for the same increase in efficiency.  
Accordingly, Takayasu as modified by the improvements disclosed by Murayama discloses wherein the light guide has: a fourth protective tube that covers the second optical fiber bundle from the .

Claims 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takayasu in view of Murayama as applied to Claims 3, 6 above, and further in view of JP 4206239 B2 by Ikeda (hereinafter "Ikeda").
Regarding Claim 4, Takayasu as modified by Murayama discloses the endoscope according to Claim 3.  Takayasu further discloses light guides with fiber bundles 72 and 82, having different sizes and which can be configured differently (Takayasu [0021]; Fig. 3).  
In the case where the light guides are configured differently, Takayasu does not disclose a fourth protective tube, a fifth protective tube, the bending stiffness of the fourth protective tube in relation to the first protective tube, or the material of the fifth protective tube.  However, Ikeda discloses wherein the light guide has a fourth protective tube that covers the second optical fiber bundle from the distal end part of the insertion part to a joining point of the first optical fiber bundle and the second optical fiber bundle (considered to be protection tube 51A; Ikeda [0015]; Fig 8), and a fifth protective tube that covers the fourth protective tube from the distal end part of the insertion part via a bending part of the insertion part to a portion of a flexible part of the insertion part on a side of the bending part (considered to be protection tube 51B; Ikeda [0015]; Fig. 8).  
Regarding wherein the fourth protective tube has a bending stiffness smaller than the bending stiffness of the first protective tube, Ikeda discloses protection tube 51A made of thin silicon resin (Ikeda [0015]).  As discussed above, Takayasu discloses a first protective tube 111a made of non-porous 
Regarding Claim 7, Takayasu as modified by Murayama discloses the endoscope according to Claim 6.  Takayasu does not disclose connecting parts disposed so as to shift away from each other in a longitudinal direction of the light guide.  However, Ikeda discloses wherein a connecting part between the first protective tube and the second protective tube (considered to be one of protective tube fixing members 56A and 56B; Ikeda [00015]; Fig. 8) and a connecting part between the fourth protective tube and the fifth protective tube (considered to be the other of protective tube fixing members 56A and 56B; Ikeda [0015]; Fig. 8) are disposed so as to shift away from each other in a longitudinal direction of the light guide (Ikeda [0006-7, 14]).  It would be obvious to one of ordinary skill in the art before the effective filing date to modify Takayasu with the longitudinal separation disclosed by Ikeda with the benefit of avoiding deterioration of the optical fiber bundle due to bending stress (Ikeda [0002]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takayasu in view of Murayama and Ikeda as applied to Claim 4 above, and further in view of JP H11-253393 A by Kimura (hereinafter "Kimura").
Regarding Claim 5, Takayasu as modified by Murayama and Ikeda discloses the endoscope according to Claim 4.  Ikeda further discloses wherein an end part of the fifth protective tube on a side of the light source device is disposed at a side of the distal end part of the insertion part (considered to be protection tube 51B in flexible tube portion 15; Ikeda [0008, 15]; Fig. 8).  
Neither Ikeda nor Takayasu disclose an air supply pipe, a water supply pipe, or the joining point of the air and water supply pipes.  However, Kimura discloses an air supply pipe that sends gas to the distal end part of the insertion part through the interior of the endoscope (considered to be air supply tube .    

Claims 8-10, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takayasu in view of Murayama as applied to Claims 1-3, 6 above, and further in view of JP 2582981 Y2 by Oshima (hereinafter "Oshima"). 
Regarding Claim 8, Takayasu discloses the endoscope according to Claim 1, but does not disclose a filling factor.  However, Oshima discloses wherein a filling factor that is a ratio between an inner cross-sectional area of the first protective tube and a cross-sectional area of the first optical fiber bundle is between 60-90% (Oshima lines 138-141).  Further, Oshima discloses increasing the filing ratio for components which do not require as much flexibility (Oshima lines 145-148).  It would be obvious to one of ordinary skill in the art before the effective filing date to modify Takayasu with the filing ratio disclosed by Oshima with the benefit of avoiding breakage of the optical fiber element as an insertion force is applied to the insertion portion (Oshima lines 95-99).
Regarding Claim 9, Takayasu as modified by Murayama discloses the endoscope according to Claim 2, but does not disclose a filling factor.  However, Oshima discloses wherein a filling factor that is a ratio between an inner cross-sectional area of the first protective tube and a cross-sectional area of the first optical fiber bundle is between 60-90% (Oshima lines 138-141).  Further, Oshima discloses increasing the filing ratio for components which do not require as much flexibility (Oshima lines 145-148).  It would be obvious to one of ordinary skill in the art before the effective filing date to modify Takayasu 
Regarding Claim 10, Takayasu as modified by Murayama discloses the endoscope according to Claim 3, but does not disclose a filling factor.  However, Oshima discloses wherein a filling factor that is a ratio between an inner cross-sectional area of the first protective tube and a cross-sectional area of the first optical fiber bundle is between 60-90% (Oshima lines 138-141).  Further, Oshima discloses increasing the filing ratio for components which do not require as much flexibility (Oshima lines 145-148).  It would be obvious to one of ordinary skill in the art before the effective filing date to modify Takayasu with the filing ratio disclosed by Oshima with the benefit of avoiding breakage of the optical fiber element as an insertion force is applied to the insertion portion (Oshima lines 95-99).
Regarding Claim 13, Takayasu as modified by Murayama discloses the endoscope according to Claim 6, but does not disclose a filling factor.  However, Oshima discloses wherein a filling factor that is a ratio between an inner cross-sectional area of the first protective tube and a cross-sectional area of the first optical fiber bundle is between 60-90% (Oshima lines 138-141).  Further, Oshima discloses increasing the filing ratio for components which do not require as much flexibility (Oshima lines 145-148).  It would be obvious to one of ordinary skill in the art before the effective filing date to modify Takayasu with the filing ratio disclosed by Oshima with the benefit of avoiding breakage of the optical fiber element as an insertion force is applied to the insertion portion (Oshima lines 95-99).
Regarding Claim 15, Takayasu as modified by Murayama discloses the endoscope according to Claim 6.  As discussed above, Murayama discloses a plurality of first cover tubes 29 which cover the plurality of fiber bundles 28 (Murayama [0077, 43]; Fig. 10) that could be used to improve the endoscope disclosed by Takayasu.  Neither Takayasu nor Murayama disclose a filling factor.  However, Oshima discloses wherein a filling factor that is a ratio between an inner cross-sectional area of the fourth protective tube and a cross-sectional area of the second optical fiber bundle is between 60-90% (Oshima lines 138-141).  Further, Oshima discloses increasing the filing ratio for components which do not require as much flexibility (Oshima lines 145-148).  It would be obvious to one of ordinary skill in the art before the effective filing date to modify Takayasu with the filing ratio disclosed by Oshima with the benefit of .
Claims 11, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takayasu in view of Murayama and Ikeda as applied to Claims 4, 7 above, and further in view of Oshima.  
Regarding Claim 11, Takayasu as modified by Murayama and Ikeda discloses the endoscope according to Claim 4, but does not disclose a filling factor.  However, Oshima discloses wherein a filling factor that is a ratio between an inner cross-sectional area of the first protective tube and a cross-sectional area of the first optical fiber bundle is between 60-90% (Oshima lines 138-141).  Further, Oshima discloses increasing the filing ratio for components which do not require as much flexibility (Oshima lines 145-148).  It would be obvious to one of ordinary skill in the art before the effective filing date to modify Takayasu with the filing ratio disclosed by Oshima with the benefit of avoiding breakage of the optical fiber element as an insertion force is applied to the insertion portion (Oshima lines 95-99).
Regarding Claim 14, Takayasu as modified by Murayama and Ikeda discloses the endoscope according to Claim 7, but does not disclose a filling factor.  However, Oshima discloses wherein a filling factor that is a ratio between an inner cross-sectional area of the first protective tube and a cross-sectional area of the first optical fiber bundle is between 60-90% (Oshima lines 138-141).  Further, Oshima discloses increasing the filing ratio for components which do not require as much flexibility (Oshima lines 145-148).  It would be obvious to one of ordinary skill in the art before the effective filing date to modify Takayasu with the filing ratio disclosed by Oshima with the benefit of avoiding breakage of the optical fiber element as an insertion force is applied to the insertion portion (Oshima lines 95-99).
Regarding Claim 16, Takayasu as modified by Murayama and Ikeda discloses the endoscope according to Claim 7.  As discussed above, Murayama discloses a plurality of first cover tubes 29 which cover the plurality of fiber bundles 28 (Murayama [0077, 43]; Fig. 10) that could be used to improve the endoscope disclosed by Takayasu.  Neither Takayasu, Murayama, nor Ikeda disclose a filling factor.  However, Oshima discloses wherein a filling factor that is a ratio between an inner cross-sectional area of the fourth protective tube and a cross-sectional area of the second optical fiber bundle is between 60-90% (Oshima lines 138-141).  Further, Oshima discloses increasing the filing ratio for components which do not require as much flexibility (Oshima lines 145-148).  It would be obvious to one of ordinary skill in .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takayasu in view of Murayama, Ikeda, and Kimura as applied to Claim 5 above, and further in view of Oshima.  
Regarding Claim 12, Takayasu as modified by Murayama, Ikeda, and Kimura discloses the endoscope according to Claim 5, but does not disclose a filling factor.  However, Oshima discloses wherein a filling factor that is a ratio between an inner cross-sectional area of the first protective tube and a cross-sectional area of the first optical fiber bundle is between 60-90% (Oshima lines 138-141).  Further, Oshima discloses increasing the filing ratio for components which do not require as much flexibility (Oshima lines 145-148).  It would be obvious to one of ordinary skill in the art before the effective filing date to modify Takayasu with the filing ratio disclosed by Oshima with the benefit of avoiding breakage of the optical fiber element as an insertion force is applied to the insertion portion (Oshima lines 95-99).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP 2017158837 A (Kyota)
JP 2008212309 A (Yoshihiro)
JP 2005323683 A (Kishioka et al.)
U.S. 4,784,144 (Ono et al.)
U.S. 10,080,486 B2 (Levy et al.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795